DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 161-164, 166-181, and 214-228 have been fully considered but are moot because the new ground of rejection.  For this reason rejection is still maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 161-164, 166, and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Sechrist (US.2016/0261060 A1) in view of Pfnuer et al. (US. 2016/0109668 A1).
In Regards to Claim 161:
	Sechrist teaches an electrical cable connector (160) comprising: 
electrical contacts (212/214, in Contact array) not defined as PCB pads or PCB contacts; and a twin axial cable (164) electrically connected to respective ones of the electrical contacts (212/214), 
wherein the electrical cable connector (160) is configured to transmit electrical signals at data transfer speeds of 56 gigabits/sec or 112 gigabits/sec (Paragraph 26, one or more of the electrical connectors may be capable of transmitting data signals at high speeds, such as 10 gigabits per second (Gb/s), 20 Gb/s 30 Gb/s, or more.  In more particular embodiments, one or more of the electrical connectors may be capable of transmitting data signals at 40 Gb/s, 50 Gb/s, or more).
	Sechrist does not teach NRZ or PAM-4-signaling.
	Pfnuer teaches NRZ or PAM-4-signaling (Paragraph 28, transmitting an optical signal using the transmitter 100, the laser 155 generates a continuous wave optical signal that is received by the photonic chip 110. based on the control signals, is modulated in the photonic chip 110 according to a modulation schema (e.g., NRZ or PAM-4). The modulated optical signal is then transmitted using the connector 145 onto an optical fiber. Paragraph 29, When functioning as a receiver, the transmitter 100 receives an optical signal from an optical cable coupled to connector 145).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Pfnuer's teaching of the use of the NRZ or PAM-4 signaling as a modification in the Sechrist in order to perform additional functions such as driving external circuits or performing data recovery/error correction. Moreover, using multiple lanes of differential high speed I/O (e.g., 40/100G or +100G transceivers using advanced modulation schemes) may also require additional routing relative to a system that has less bandwidth or functionality. (Liao, Col 1, line: 39-43).  
In Regards to Claim 162:
	Sechrist teaches the electrical cable connector as recited in claim 181, wherein the twin axial cable (164) is devoid of drains. (Paragraph 44, the cables 164 are twin axial cables having two signal conductors (not shown) and at least one drain wire within a common jacket 205 of the cable 164.)
In Regards to Claim 163:
Sechrist teaches the electrical cable connector as recited in claim 181, wherein the electrical contacts (212/214) are arranged in two or more linear arrays.
In Regards to Claim 164:
Sechrist teaches the electrical cable connector as recited in claim 163, wherein the electrical contacts (212/214) are arranged in three or more linear arrays.
In Regards to Claim 166:
Sechrist teaches the electrical cable connector as recited in claim 181, wherein the electrical contacts (212/214) include electrical signal contacts (212) and electrical grounds (214).
In Regards to Claim 181:
Sechrist teaches the electrical cable connector as recited in claim 161, further comprising: 
a connector housing (206) that supports the electrical contacts (212/214), wherein the connector housing (206) does not contain or receive an edge card.
Claims 167-176 are rejected under 35 U.S.C. 103 as being unpatentable over Sechrist (US.2016/0261060 A1) in view of Pfnuer et al. (US. 2016/0109668 A1).

In Regards to Claim 167:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce a differential insertion loss between 0 dB and -1 dB when transmitting electrical signals along the signal contacts at all frequencies up to 27 GHz.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to produce a differential insertion loss between 0 dB and -1 dB when transmitting electrical signals along the signal contacts at all frequencies up to 27 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 168:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce a differential insertion loss between 0 dB and -2 dB while transferring electrical signals along the signal contacts at all data transfer frequencies up to 45 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to produce a differential insertion loss between 0 dB and -2 dB while transferring electrical signals along the signal contacts at all data transfer frequencies up to 45 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 169:
All claim limitations are discussed with respect to Claim 181, Sechrist as modified by (Pfnuer) does not teach configured to produce a differential return loss of between -15 dB and 45 dB while transferring electrical signals along the electrical signal contacts at all frequencies between 20 GHz and 45 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to produce a differential return loss of between -15 dB and 45 dB while transferring electrical signals along the electrical signal contacts at all frequencies between 20 GHz and 45 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 170:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the differential return loss is between -30 dB and -45 dB.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have differential return loss is between -30 dB and -45 dB., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 171:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the frequencies are between 20 GHz and 25 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have frequencies are between 20 GHz and 25 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 172:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the frequencies are between 25 GHz and 30 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have frequencies are between 25 GHz and 30 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 173:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the frequencies are between 30 GHz and 35 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have frequencies are between 30 GHz and 35 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 174:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the frequencies are between 35 GHz and 40 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have frequencies are between 35 GHz and 40 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 175:
All claim limitations are discussed with respect to Claim 169, Sechrist as modified by (Pfnuer) does not teach wherein the frequencies are between 40 GHz and 45 GHz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have frequencies are between 40 GHz and 45 GHz., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
In Regards to Claim 176:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach wherein a differential TDR at 17 picosecond rise time (10% to 90%) has an impedance confined between 85 and 100 Ohms at all times from 0 picoseconds to 200 picoseconds.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have a differential TDR at 17 picosecond rise time (10% to 90%) has an impedance confined between 85 and 100 Ohms at all times from 0 picoseconds to 200 picoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide cable backplane or midplane systems, such as network systems, servers, data centers, and the like, utilize at least one array of electrical connectors to interconnect daughter card assemblies. (Sechrist, Paragraph 2)
Claims 177-180 are rejected under 35 U.S.C. 103 as being unpatentable over Sechrist (US.2016/0261060 A1) in view of Pfnuer et al. (US. 2016/0109668 A1) and Goossens et al. (US. 2010/0203765 A1)
In Regards to Claim 177:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce differential near end cross talk (NEXT) between -40 dB and - 100 dB when transferring electrical signals along the electrical signal contacts at all frequencies up to 35 GHz.
	Goossens teaches configured to produce differential near end cross talk (NEXT) between -40 dB and - 100 dB when transferring electrical signals along the electrical signal contacts at all frequencies up to 35 GHz (Paragraph 30, cross talk (NEXT) and far end cross talk (FEXT) in decibels (dB) at different frequencies (VDSL, VDSL2).  The measurements have been performed for a cable connector with four rows R and six columns C for a contact pair in the third row R3, and TABLE-US-00001 NEXT FEXT NEXT FEXT (20 MHZ) (20 MHz) (30 MHz) (30 MHz) Normal -45 dB -55 dB -40 dB -52 dB Staggered -58 dB -62 dB -55 dB -58 dB)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Goossens's teaching of the use of the cross talk (Next) as a modification in the Sechrist as modified by (Pfnuer) electrical connector in order to provide reducing the amount of cross talk between differential signaling contacts in the electrical connectors and, thus, to improve the signal integrity of these connectors. (Goossens, Paragraph 3).  
In Regards to Claim 178:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce differential near end cross talk (NEXT) between -30dB and - 100 dB at while transferring electrical signals along the electrical signal contacts at all frequencies between 35 GHz and 45 GHZ.
	Goossens teaches configured to produce differential near end cross talk (NEXT) between -30dB and - 100 dB at while transferring electrical signals along the electrical signal contacts at all frequencies between 35 GHz and 45 GHZ. (Paragraph 30, cross talk (NEXT) and far end cross talk (FEXT) in decibels (dB) at different frequencies (VDSL, VDSL2).  The measurements have been performed for a cable connector with four rows R and six columns C for a contact pair in the third row R3, and TABLE-US-00001 NEXT FEXT NEXT FEXT (20 MHZ) (20 MHz) (30 MHz) (30 MHz) Normal -45 dB -55 dB -40 dB -52 dB Staggered -58 dB -62 dB -55 dB -58 dB)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Goossens's teaching of the use of the cross talk (Next) as a modification in the Sechrist as modified by (Pfnuer) electrical connector in order to provide reducing the amount of cross talk between differential signaling contacts in the electrical connectors and, thus, to improve the signal integrity of these connectors. (Goossens, Paragraph 3).  
In Regards to Claim 179:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce differential far end cross talk (FEXT) between -40 dB and -100 dB when transferring electrical signals along the electrical signal contacts at all frequencies up to 30 GHz.
Goossens teaches configured to produce differential far end cross talk (FEXT) between -40 dB and -100 dB when transferring electrical signals along the electrical signal contacts at all frequencies up to 30 GHz. (Paragraph 30, cross talk (NEXT) and far end cross talk (FEXT) in decibels (dB) at different frequencies (VDSL, VDSL2).  The measurements have been performed for a cable connector with four rows R and six columns C for a contact pair in the third row R3, and TABLE-US-00001 NEXT FEXT NEXT FEXT (20 MHZ) (20 MHz) (30 MHz) (30 MHz) Normal -45 dB -55 dB -40 dB -52 dB Staggered -58 dB -62 dB -55 dB -58 dB)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Goossens's teaching of the use of the cross talk (Next) as a modification in the Sechrist as modified by (Pfnuer) electrical connector in order to provide reducing the amount of cross talk between differential signaling contacts in the electrical connectors and, thus, to improve the signal integrity of these connectors. (Goossens, Paragraph 3).  
In Regards to Claim 180:
All claim limitations are discussed with respect to Claim 166, Sechrist as modified by (Pfnuer) does not teach configured to produce differential far end cross talk (FEXT) between -30dB and -100 dB at while transferring electrical signals along the electrical signal contacts at all frequencies up to 45 GHZ.
	Goossens teaches configured to produce differential far end cross talk (FEXT) between -30dB and -100 dB at while transferring electrical signals along the electrical signal contacts at all frequencies up to 45 GHZ. (Paragraph 30, cross talk (NEXT) and far end cross talk (FEXT) in decibels (dB) at different frequencies (VDSL, VDSL2).  The measurements have been performed for a cable connector with four rows R and six columns C for a contact pair in the third row R3, and TABLE-US-00001 NEXT FEXT NEXT FEXT (20 MHZ) (20 MHz) (30 MHz) (30 MHz) Normal -45 dB -55 dB -40 dB -52 dB Staggered -58 dB -62 dB -55 dB -58 dB)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Goossens's teaching of the use of the cross talk (Next) as a modification in the Sechrist as modified by (Pfnuer) electrical connector in order to provide reducing the amount of cross talk between differential signaling contacts in the electrical connectors and, thus, to improve the signal integrity of these connectors. (Goossens, Paragraph 3).  
Allowable Subject Matter
Claims 214-228 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 214-228, these limitations, in combination with remaining limitations of claims 214-228, are neither taught nor suggested by the prior art of record.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831